Citation Nr: 1724044	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  08-30 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to a higher rate of special monthly compensation (SMC) based on loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2011, the claims were remanded for additional evidentiary development.  They have now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  

2.  The Veteran has been awarded entitlement to SMC under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) (2016) for loss of use of a creative organ.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).  

2.  An increase in SMC based on the loss of use of a creative organ is not warranted as a matter of law.  38 U.S.C.A. § 1114(k) (West 2014); 38 U.S.C.A. § 3.350 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by March 2007 and May 2008 letters.  
See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records, service personnel records, and all pertinent treatment records.  This matter was remanded by the Board for further development in December 2011.  The RO was instructed that following the expiration of the 100 percent disability rating in effect at that time for adenocarcinoma of the prostate, it was to readjudicate the claims for entitlement to a TDIU and entitlement to a higher rate of SMC based on loss of use of a creative organ.  Subsequent rating actions reflect that the 100 percent rating was continued in an August 2013 rating decision.  A proposal to decrease the 100 percent disability rating to 40 percent was made in an October 2014 rating decision.  The decrease was promulgated in a September 2016 rating decision, effective December 1, 2016.  The SMC continues in effect.  

Of record are VA examinations with respect to the severity of the Veteran's various service-connected disabilities.  The examinations reports, as well as outpatient treatment records, adequately provide the findings necessary to a resolution to the appeals.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the Veteran's representative presented an argument in an April 2017 Appellate Brief that the record is not complete since the case was remanded so many years ago (in 2011) and that the length of time that has elapsed since requires the Agency of Original Jurisdiction (AOJ) to start the TDIU claim again.  Notably, however, neither the Veteran nor the representative has actually alleged that the service-connected disabilities have worsened since last examined, and the Board will not infer such an allegation from the statement.  Moreover, it is noted that of record are VA treatment records dated through 2016 reflecting the Veteran's current symptoms and complaints.  

It is also claimed in the brief that the AOJ did not consider whether an extraschedular evaluation was warranted regarding the loss of [use of] a creative organ.  The issue before the Board is entitlement to a higher rate of SMC based on loss of use of a creative organ, not an increased rating for erectile dysfunction.  If the Veteran wishes to claim an increased rating for erectile dysfunction, he should file the appropriate claim form to do so.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

TDIU - In General

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Claimant.  

Moore, 1 Vet. App. at 359.  

As noted above, a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. at 34-35.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

Pursuant to 38 C.F.R. § 4.16(b) (2016), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a) (2016), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2016).  

Background and Analysis

Here, the Veteran contends that he is unable to maintain gainful employment due to his service-connected disabilities.  He is presently service connected for adenocarcinoma of the prostate, to include voiding dysfunction, rated as 40 percent disabling; diabetes mellitus, Type II, rated as 20 percent disabling; diabetic retinopathy of the right and left lower extremities, each rated as 20 percent disabling; diabetic retinopathy of the right and left upper extremities, each rated as 10 percent disabling; pes planus, rated as 10 percent disabling; and erectile dysfunction and enterocolitis and proctitis associated with adenocarcinoma of the prostate, both rated as noncompensable.  The Veteran is entitled to SMC based on loss of use of a creative organ.  His current combined rating for these service-connected disabilities is 80 percent.  38 C.F.R. §§ 4.16(a), 4.25 (2016).  Accordingly, the Veteran meets the schedular percentage requirements for eligibility for TDIU from December 6, 2010, the effective date of the grant of service connection for prostate cancer.  38 C.F.R. § 4.16(a) (2016).  Prior to this date, his combined rating was 70 percent from July 15, 2009, and 60 percent prior to July 15, 2009.  He did not meet the schedular criteria for TDIU prior to December 6, 2010, as he did not have at least one disability rated as 40 percent or more and a combined rating of 70 percent or more at that time.

VA records from 2007 show that the Veteran's diabetes was uncontrolled due to noncompliance with diet, exercise, and medication intake.  However, subsequently dated records from 2009 reflect better compliance with his diet.  VA records in 2016 show that his diabetes is now well controlled.  

VA examinations dated in 2007 and 2009 show complaints of sensory problems regarding the Veteran's upper and lower extremities.  Upon peripheral neuropathy examination in 2009, the Veteran complained of numbness, tingling, and pain in the feet.  He said it was difficult to walk.  Motor examination revealed muscle strength of 5 with no motor impairment in the lower extremities, bilaterally.  Sensory examination of the legs indicated decreased light tough in the distal extremities and absent to pain.  The lower extremities were normal on vibration and position sense, bilaterally.  Reflexes in the lower extremities were 1+ in the knees, but absent in the ankles.  The Veteran's gait was antalgic and he used a cane.  There was mild hair loss and patchy hyperpigmentation on both legs.  The effect of the peripheral neuropathy of his activities of daily living was noted to be mild to moderate.  It was also noted that the Veteran had been employed as a Xerox salesman and university professor until 2006 when he retired.  Diabetes mellitus was listed as a medical problem.  

As to the peripheral neuropathy in the upper extremities, when examined by VA in 2009, the Veteran complained of numbness, tingling, and pain in the hands.  Motor examination revealed muscle strength of 5 with no loss of motor function, bilaterally.  Sensory function in the right and left upper extremities indicated decreased light touch in the distal extremities.  The upper extremities were normal on vibration and position sense.  Reflexes were 2+ in the upper extremities and no muscle abnormalities were noted.  While the examiner noted neuritis, there was no nerve paralysis or neuralgia.  The effects of the Veteran's peripheral neuropathy of the upper extremities were found to range from none to mild to moderate.  

Of record are VA treatment records dated through 2016, which are essentially negative for additional complaints regarding peripheral neuropathy in the upper and lower extremities.  In 2016, the extremities showed no clubbing, cyanosis, or edema.  There was no skin discoloration and no trauma, no ulcers, and no calluses.  

As for the Veteran's flat feet, he complained of pain on standing, walking and at rest when examined by VA in 2007 and 2009.  In 2009, he reported pain, heat, swelling, redness, and stiffness.  On examination, there was no objective evidence of pain on motion, swelling, instability, weakness, or abnormal weight bearing.  There was tenderness in the plantar aspect of the feet.  The examiner noted inward bowing on Achilles alignment and forefoot malalignment correctable with manipulation, bilaterally.  Midfoot malalignment was not correctable by manipulation, bilaterally.  Heel valgus was to 10 degrees correctable by manipulation, bilaterally.  Ankle dorsiflexion was to 10 degrees and flexion was to 27, degrees, bilaterally.  There was no pain or spasm on manipulation.  There was moderate pronation.  An arch was present on nonweight bearing, but not on weight bearing, bilaterally.  The examiner found that the Veteran's gait was slow guarded, but he could walk unaided, though limping.  Bilateral hallux valgus deformities and small varicosities were also noted.  According to the examiner, the effects of the foot disorders on the Veteran's daily activities ranged from none to severe.  

As to the Veteran's prostate cancer disorder, when examined by VA in October 2014, his voiding dysfunction (a residual of his prostate cancer) did not result in urine leakage or the need for an appliance.  He did have urinary frequency with daytime voiding interval between 1-2 hours.  Nighttime awakening to void was listed as 5 or more times.  He continued to have erectile dysfunction.  When examined by VA in June 2016, these findings were unchanged.  His ulcerative proctitis was also stable.  The examiner noted that the Veteran's prostate cancer was in remission and stable and did not cause any functional limitation as to employment, although he would need access to a bathroom due to urinary frequency.  His proctitis did not cause any functional limitations.  

After a review of the evidence of record the Board finds that the Veteran's service-connected disabilities, alone or in combination, to not render him unable to obtain or maintain gainful employment.  The service-connected prostate cancer with associated voiding dysfunction is productive of some degree of disability, but the VA examiner found that if a bathroom was provided, functional limitation was limited.  Current medical records show little, if any functional limitations resulting from his diabetes, to include his associated peripheral neuropathy of the upper and lower extremities.  Moreover, his foot problems are not shown to be significant at the current time.  Thus, the Board finds that there is no credible evidence suggesting he is unable to obtain or maintain employment in a position where he was not on his feet all day and where he had bathroom privileges.  

Although there is no disputing these service-connected disabilities interfere with some types of work, the evidence does not suggest the disorders preclude gainful employment.  This conclusion is buttressed by the opinion of the VA examiner, who noted in 2016 that his primary disorder (residuals of prostate cancer), would not preclude substantially gainful employment.  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce significant impairment, the evidence does not reflect gainful employment is precluded solely or even primarily due to such service-connected disabilities.  The Veteran has not identified or submitted any competent evidence which demonstrates that his service-connected disabilities, alone, preclude him from securing and maintaining substantially gainful employment and entitle him to a TDIU.  

In sum, the Board finds that the Veteran's service-connected disabilities do not preclude him from obtaining or maintaining substantially gainful employment in a sedentary position.  Moreover no healthcare professional is on record as opining that the Veteran is precluded from substantially gainful employment as a result of service-connected disabilities alone.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to a Higher Rate of 
SMC Based on Loss of Use of Creative Organ

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  See 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).  Entitlement to SMC benefits requires that the conditions described be due to service-connected disability.  

SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate).  SMC at the "k" and "r" rates are paid in addition to any other SMC rates, with certain monetary limits.  

SMC at the "k" rate is provided for loss or loss of use of certain body parts.  
38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2016).  

Background and Analysis

The Veteran has been in receipt of SMC based on loss of use of a creative organ under 38 U.S.C.A. § 1114(k) since March 21, 2007, the effective date of the grant of service connection for erectile dysfunction.  SMC under 38 U.S.C.A. § 1114(k) (West 2014) is payable for anatomical loss or loss of use of a creative organ.  38 C.F.R. § 3.350(a) (2016).  The amount of SMC for loss of use of a creative organ is a non-variable amount and is set by statute.  38 U.S.C.A. § 1114(k) (West 2014).  

As the rate for SMC for loss of use of a creative organ is set by statute and is not variable, the facts surrounding the Veteran's loss of use of a creative organ are not determinative to the amount of SMC for loss of use of a creative organ.  Accordingly, as the appeal as to the increase of SMC assigned must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to a TDIU is denied.  

Entitlement to a higher rate of SMC based on loss of use of a creative organ is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


